10

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:18-cv-00261-RCJ-CBC

DAYLE EL|ESON

United States Attomey, District of Nevada
GREG ADDINGTON

Assistant United States Attomey

100 W. Liberty Street, Suite 600

Reno, NV 89501

(775) 784-5438

JEAN E. WILLIAMS

Deputy Assistant Attomey General
Environment and Natural Resources Div.
DAV1D L. NEGRI, Trial Attomey

U.S. Department of Justice

c/o U.S. Attorney’s Office

800 Park Blvd., # 600

Boise, |daho 837|2

(208) 334-1936

davi .n ri u '. v

Allorneysfor the Unilea' Slales of A merica
and all Defendanls

Document 23 Filed 01/04/19 Page 1 of 4

/

Ll=luao ` neceon
EmEREo sERvso oN
COUNSEUPART|ES OF RECORD

 

 

.|AN -7 2019

 

 

 

CLERK US DlSTR|CT COURT
DlSTR|CT OF NEVADA

BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

BAKER RANCHES, TNC., a Nevada
Corporation; DARWIN C.
WHEELER; and OWEN L. AND
PATRICIA T. GONDER,

Plaintif`fs,
vs.
RYAN ZlNKE, in his official capacity
as Secretary of the United States

Department of the lnterior; the UNITED
STATES DEPARTMENT OF THE

INTERIOR; DAN SMlTl-l, in his capacity

as Acting Director of the National Park
Service; the NATIONAL PARK
SERV|CE; and CURT R. DIMMICK,
in his official capacity as Acting
Superintendent of the Great Basin
National Park,

Defendants.

) Case No. 3:18-cv-26l-RCJ-VPC

§ owen

) UNOPPOSED MOTION FOR A STAY OF
) ALL DEADLINES IN LIGHT OF LAPSE
) OF APPROPRIATIONS

VVVVVVVVVVVVVVVVV

 

UNOPPOSED MOTION FOR A STAY OF ALL DEADLINES lN LlGl'lT OF
LAPSE OF APPROPRIAT|ONS -- Page l

 

10

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:18-cv-00261-RCJ-CBC Document 23 Filed 01/04/19 Page 2 of 4

The United States of America, on behalf of all Defendants, hereby moves for a stay of all
deadlines in the above-captioned case, including the upcoming case management report (January
9) and case management conference (January 15).

1. At the end of the day on December 21, 2018, the appropriations act that had been
funding the Department of Justice expired and appropriations to the Department lapsed. The
same is true for several other Executive agencies, including the Defendants in this case, The
Department does not know when funding will be restored by Congress.

2. Absent an appropriation, Department of Justice attorneys are prohibited from
working, even on a voluntary basis, except in very limited circumstances, including
“emergencies involving the safety of human life or the protection of property.” 31 U.S.C. §
1342.

3. Undersigned counsel for the Department of Justice therefore requests a stay of all
deadlines in the above-captioned case, including the upcoming case management report (January
9) and case management conference (January 15), until Congress has restored appropriations to
the Department.

4. lf this motion for a stay is granted, undersigned counsel will notify the Court as
soon as Congress has appropriated funds for the Department. The Govemment requests that, at
that point, all current deadlines for the parties be extended commensurate with the duration of the
lapse in appropriations

5. Opposing counsel has authorized counsel for the Government to state that the
Plaintiffs have no objection to this motion.

Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Govemment hereby moves for a stay of all deadlines in this case until Department

UNOPPOSED MOTlON FOR A STAY OF ALL DEADLINES IN LIGHT OF
LAPSE OF APPROPRIATIONS -- Page 2

 

11

12

13

14

15

16

18

19

20

21

22

23

24

 

 

Case 3:18-cv-00261-RCJ-CBC Document 23 Filed 01/04/19 Page 3 of 4

of Justice attorneys are permitted to resume their usual civil litigation functions.
Respectively submitted, this 4th day of January, 2019.

DA¥LE ELIESON

United States Attomey, District of Nevada
GREG ADDINGTON

Assistant United States Attomey

JEAN E. WlLLlAMS

Deputy Assistant Attomey Genera|
Environment and Natural Resources Division
/s/ David L. Ne£ri

DAV1D L. NEGRI

'l`rial Attorney

U.S. Department of Justice

A ttorneys for the Defendants

IT IS SO ORDERED:

T ' oNoRAB ARLA BALDWIN cARRY
ED sTATEs AGISTRATEJUDGE
DATED: ?' 90/`7

 

UNOPPOSED MOTION FOR A STAY OF ALL DEADLINES IN LlGl-IT OF
LAPSE OF APPROPRIATIONS -- Page 3

 

